DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.
Allowable Subject Matter
Claims 10 to 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the information display device equipped in a vehicle1 as recited in claim 10, wherein (in combination with the other recited elements and limitation) for example, the vehicle information includes a shift range selected by the shift lever, a first vehicle image is displayed on the display screen when the parking range is selected by the shift lever, a second vehicle image is displayed on the display screen instead of the first vehicle image when a shift range other than the parking range is selected by the shift lever, wherein a front and rear direction of a vehicle represented by the first vehicle image is oriented to a horizontal direction perpendicular to the vertical direction of the display screen, wherein a front and rear direction of a vehicle represented by the second vehicle image is oriented to the vertical direction of the display screen, wherein the battery can transmit and receive electric power to and from an electric power system outside the vehicle equipped with the information display device, and wherein an image indicating the electric power system is further displayed around the first vehicle image on the display screen only when the parking range is selected by the shift lever.
In this respect, for example, the examiner considers that the combinations of limitations in the claimed information display device equipped in a vehicle are integrated into a practical application of/for an information display device equipped in a vehicle that allows the user to immediately identify whether (or not) the vehicle is in the parking state  according to a vehicle image displayed on a display section and also contain an inventive concept for improving “an existing technological process” (Bascom) of selectively displaying images and information according to a status of the vehicle, e.g., in accordance with a shift range selected by a shift lever of the vehicle (e.g., for example only, such technological process as has been classified in CPC B60K 35/00, B60K 2370/152, B60K 2370/171, B60K 2370/52, and G07C 5/12, including an improvement as described at paragraphs [0005], [0006], [0010], [0013], [0014], etc. of the specification) e.g., by displaying the second vehicle image instead of the first vehicle image when a shift range other than the parking range is selected by the shift lever, and displaying the image indicating the electric power system around the first vehicle image only when the parking range is selected by the shift lever.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Inoue et al. (Japan, 2011-91879) reveals a system for displaying the situation of an electric charge accumulation in a battery, and the possible driving distance, of a vehicle (see e.g., FIG. 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See paragraphs 6 and 7 of the final rejection dated 16 March 2022 for the manner in which the examiner interprets this claim phrase, with the claim change of 8 June 2022 from “the battery transmits and receives” to the “the battery can transmit and receive” being [broadly and reasonably] interpreted, for construing the claim, in substantially an unchanged manner by the examiner, with the examiner understanding that a proper apparatus claim implicitly should not/would not include active method steps (see e.g., MPEP 2173.05(p), II.)